IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0158
                              Filed July 21, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TANNER JON KING,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Webster County, Kurt J. Stoebe,

Judge.



      A defendant challenges his two convictions for first-degree murder.

AFFIRMED.



      Jack Bjornstad of Jack Bjornstad Law Office, Spirit Lake, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Heard by Bower, C.J., and Tabor and Schumacher, JJ., and Carr and

Gamble, S.J.*

      *Senior judges assigned by order pursuant to Iowa Code section 602.9206
(2021).
                                            2


TABOR, Judge.

         This double homicide case raises a narrow question. Did the district court

derail Tanner King’s defense by limiting the testimony of a local barber who shared

second-hand      information   about   an       alternative   suspect   with   a   police

detective? Finding the court properly applied the Iowa Rules of Evidence, we

affirm King’s two convictions for murder in the first degree.

    I.      Facts and Prior Proceedings

         Her shift at the convenience store ended at 11:00 p.m., and M.S. headed

home to do some cleaning at the Fort Dodge duplex she shared with her

grandmother. As she threw out the trash, M.S. “heard a whole bunch of gunshots”

and “people screaming.” When she looked out the window she saw a man running

up the street. A streetlight allowed her to get a good look. M.S. testified the man

carried a phone in one hand and a gun in the other. How certain was she about

the weapon? “100 percent sure it was a gun.” M.S. also testified the man’s face

was uncovered, allowing her to see his skin color was white.1 Another neighbor

called 911 at 12:03 a.m. to report two men on the ground in the alley. The caller

looked out her window after hearing gunshots and screaming.

         Responding to the 911 call, officers found two shooting victims—Eldominic

(Dominic) Rhodes and his brother, Marion.             Autopsies revealed Marion and

Dominic suffered numerous gunshot wounds.              Also in the alley, investigators

collected seven fired cartridges, one unfired slug, and one fired bullet. Later




1As our record shows, King is white. Alternative suspect Cletio Clark is black. In
an interview with police, M.S. identified King as the man she saw.
                                          3


laboratory testing showed the bullets and fired cartridges were .40 caliber

ammunition. Investigators could not locate a murder weapon.

       Law enforcement considered both King and Cletio Clark as suspects.2 King

came into the picture when Fort Dodge Police Detective Larry Hedlund canvassed

the neighborhood after patrol officers found the bodies. Hedlund and another

officer knocked on King’s door around 2:00 a.m. but received no answer. As the

officers were leaving the apartment building, they encountered King on the second

floor landing. When they asked King where he had been that night, he gave a

series of alibis. Yet none of the people he mentioned (including Clark’s girlfriend

Meggin White) could confirm his whereabouts for the time of the shootings.

       Likewise, police suspected Clark’s involvement as surveillance cameras

showed White’s vehicle in the alley just before the shootings. When officers went

to interview White at her apartment, they found Clark, whom they considered a

“person of interest” in the investigation. Police interviewed White, who lied to

provide an alibi for Clark.

       Turning to King, police executed a search warrant at his apartment two days

after the shootings. In his trash, they found a box of .40 caliber ammunition,

missing fifteen bullets. At first, King told police the bullets did not belong to him,

so he threw them away.        But police also found a Wal-Mart receipt for the

ammunition dated two days before the shootings. Surveillance video showed King

shopping that day. King’s landlady later found two bullets in a sock that he left




2 King and Clark knew each other for more than two decades. Clark’s cousin is
the mother of King’s nine-year-old daughter.
                                          4


behind in his apartment. The ammunition found at King’s apartment—according

to state criminalist Victor Murillo—was similar in manufacture and design to the

fired cartridges collected at the crime scene.

       After the search, Detective Hedlund interviewed King at the station. King

changed his story from their first encounter. When confronted with information that

someone saw him running from the scene, King admitted hearing gunshots and

“walking” away. King rationalized not telling the truth earlier, saying “I don’t like

talking to you guys.”

       Shifting back to the other suspect, the next day Detective Hedlund picked

up Clark at the Black Hawk County jail and drove him to Fort Dodge.3 Before

questioning Clark during the drive, Hedlund gave Miranda warnings and told Clark

that he was “implicated in the murder case.” Clark insisted he killed no one. But

he admitted asking White to craft an alibi for him.

       After talking to Clark, Hedlund returned to King, who claimed Clark “did

nothing.” Instead, King said he saw four people in the alley but couldn’t see their

faces because they wore hoods. He allegedly heard them arguing about “papers”

and discussing people from Missouri or Kansas. King thought “they were all black”

because he believed “black people have a certain way they talk.” King said after

he heard shots he “took off” and “jogged” but not far because of a prior hip injury. 4

       Ping-ponging back to Clark, Detective Hedlund brought him from the

Webster County jail for a second interview. Clark told Hedlund he was ready to



3Clark had separate robbery charges pending.
4King testified he incurred the injury when he jumped from the roof of the Webster
County jail while trying to escape after his 2012 burglary conviction.
                                         5


“quit going around the bush.” According to Clark, his girlfriend was mad at King

because he sold her “some bad dope” and she wanted Clark to talk to him. (Text

messages between Clark and White support this claim.) Clark told the detective

that he confronted King about the low-quality drugs, and they argued. As for the

murders, Clark disclosed that he saw King shoot the Rhodes brothers. And Clark

claimed that King shot at him too.

       Yet again, Hedlund interviewed King, relaying that Clark identified him as

the shooter. King continued to deny any role in the shootings. When the detective

confronted King with the text messages about the drugs, King acknowledged he

was arguing with Clark, but King said he didn’t “take it serious.”

       The State charged King with two counts of first-degree murder for shooting

the Rhodes brothers and one count of attempted murder against Clark. The State

later amended the trial information to omit the attempted-murder count.

       A jury trial occurred in November 2019.        In his testimony, Division of

Criminal Investigations Agent Ray Fiedler estimated officers interviewed over

one-hundred people as they tried to solve the crimes. Those interviews yielded

evidence incriminating King. For example, White’s friend Jaide Wetzel said she

and White visited King’s apartment a day before the shootings. Wetzel saw a

holster underneath his shirt with one or two handguns in it. She recalled King was

“acting different” than normal. In a threatening manner, he displayed a shotgun on
                                         6


the table and then set out three bullets, one in front of each of them.5 He then let

them leave.

      Another witness remembered King acting “weird” right after the

shootings. Although a reluctant witness for the State, H.K. testified she and her

father, Paul Keller, had just heard about the shootings on the police scanner when

King stopped at their house. King said he saw cars in the alley when on his “blunt

walk.”6 King did not say he saw the bodies but did comment on his relationship

with the Rhodes brothers, saying “he was pretty cool with both of them.” He added

that “he had had a few arguments with them but never too serious.”

      King’s edginess persisted. When his girlfriend, Amber Bonewitz, visited his

apartment a few days after the shootings, King acted nervous and said he

expected “the feds would be knocking at his door.” She saw him remove a “velcro

belt” from his waist. She also remembered seeing a gun, but “he never took it out.”

      Toward the end of its case in chief, the State called Detective Hedlund to

summarize the murder probe.          Hedlund explained the investigation was

“complicated” by “a lot of individuals, the defendant being one of them,” who were

“unwilling to answer questions” or “unwilling to be truthful.”    In a contentious

cross-examination, defense counsel quizzed Hedlund about his understanding of

“confirmation bias.”7 Hedlund defended his approach to following leads as they



5 When questioned by Hedlund, King admitted acquiring that shotgun after the
murders for his protection but insisted the weapon was “irrelevant” to the murders.
6 In his testimony, King explained: “I smoke marijuana so I roll up a blunt and

smoke it while I walk around.”
7 The defense later called forensic psychologist Wayne Wallace as an expert

witness. He wrote his doctoral dissertation on “The Effect of Confirmation Bias on
Criminal Investigation Decision Making.” He defined confirmation bias as “the
                                        7


came in. For instance, the detective rejected the premise that he “dismissed”

information from Marion’s brother-in-law, Jeremy Mack,8 that Clark had a motive

for the shootings.    Also during that cross-examination, the defense elicited

testimony that a source told Hedlund King left his gun at Keller’s house.

      After the State rested, the defense focused on blaming Clark for the

murders. To that end, King subpoenaed Clark. But Clark refused to testify,

invoking his privilege against self-incrimination and citing his pending robbery

prosecution.

      King took the stand in his own defense. From the start, he admitted he was

not a truthful person. He justified lying to police because that was “the way [he]

was brought up.” King also said Clark told him to lie. According to King, he and

Clark had been arguing by text the day before the shootings. When asked about

the murders, King testified he was out for his nightly “blunt walk” when he heard

four or five people yelling in the alley. King recalled they were wearing hooded

sweatshirts, but he recognized one of them as Clark. When King heard the shots,

he “did a little short jog” past the duplex where M.S. lived. King acknowledged

going to Keller’s house after hearing the shots but denied leaving anything

there.9 King added other details to implicate Clark. For example, he said Clark




selective seeking of evidence to reach a conclusion or a belief already
determined. It includes seeking only information that agrees with your hypothesis
or your theory. It includes ignoring disconfirmatory evidence or anything that
disagrees with it.” In Dr. Wallace’s opinion, confirmation bias played a role in
Detective Hedlund’s investigation.
8 Mack’s sister testified that she was Marion’s common-law wife.
9 During his cross-examination, the prosecutor asked King: “If you had left the gun

at Paul Keller’s you’d lie about it; right?” King replied: “Yeah.”
                                         8


took bullets from the box at King’s apartment. And he claimed that Clark came

back to his apartment the day after the murders and described the victims as

“snitches.”

       Beyond his own testimony, King called other witnesses to press his case

against Clark. Central to the issue on appeal, King asked barber Priest Wilson to

convey how he alerted Detective Hedlund to rumors in his shop that Clark was the

shooter. In an offer of proof, Wilson described the pivotal role of the barbershop

in   his      African-American   community—calling      it   “church   away     from

church.” Because it was a place “where a lot of people gather to communicate,”

Wilson’s barbershop became a hub for chatter about the Rhodes’ murders. King

sought to offer Wilson’s testimony that he told Hedlund about Clark’s gang-related

motive for the shootings. But finding no reliable source for Wilson’s information,

the district court restricted his testimony. Surprisingly, the court took a different

stance on defense witness Mack. The court allowed Mack to testify that word on

the street was that Clark carried out a gang-related “hit” on the brothers.

       The jury found King guilty as charged.        The court sentenced him to

consecutive life sentences. King now appeals.

       II.      Scope and Standards of Review

       The parties disagree on the standard of review. King acknowledges we

review evidentiary rulings for an abuse of discretion. See State v. Elliott, 806

N.W.2d 660, 667 (Iowa 2011). But because he is asserting a constitutional claim,

King argues our scope of review is de novo. See State v. Leedom, 938 N.W.2d

177, 185 (Iowa 2020) (“Our review of a claim of a violation of the constitutional
                                         9


right to present a defense, a Due Process Clause challenge, is de novo.”). By

contrast, the State contends we review the rulings on admissibility of evidence for

an abuse of discretion—without resort to de novo review.              See State v.

Countryman, 573 N.W.2d 265, 266 (Iowa 1998) (“[T]here is no due process right

to present evidence which is inadmissible under prevailing rules of evidence.”).

       We apply yet a different standard. Because the court ruled on hearsay, we

review for correction of legal error. State v. Ross, 573 N.W.2d 906, 910 (Iowa

1998). On other evidentiary questions, we review for an abuse of discretion.

Elliott, 806 N.W.2d at 667.

       III.   Analysis

       King raises a single issue: did the limit on Priest Wilson’s testimony deny

him a complete defense? Invoking the so-called Bowden defense, King contends

by restricting Wilson’s testimony the court violated his right to due process.

       Because Iowa case law has not addressed the Bowden defense, at least

not by name, it is useful to explore its origins. The defense takes its name from

the 1976 murder conviction of Horace Bowden. Commonwealth v. Bowden, 399

N.E.2d 482, 484 (Mass. 1980). Bowden’s attorneys cross-examined Boston police

officers about the lack of scientific testing for gunpowder and fingerprints. See

Lisa J. Steele, Investigating and Presenting an Investigative Omission Defense,

Crim. L. Bull., July 2021, at art. 1, n.3. The judge instructed Bowden’s jury that

“the lack of evidence or the non-existence of a certain type of evidence is certainly

not to be considered by you as any evidence in this case.” Bowden, 399 N.E.2d

at 485 n.7. The appellate court disavowed that instruction, holding, “The fact that
                                          10


certain tests were not conducted or certain police procedures not followed could

raise a reasonable doubt as to the defendant’s guilt in the minds of the jurors.” Id.

at 491. More generally, Bowden stands for the proposition that the accused may

“rely upon relevant deficiencies or lapses in the police investigation to raise the

specter of reasonable doubt, and the trial court violates [the accused’s] right to a

fair trial by precluding the jury from considering evidence to that effect.” State v.

Collins, 10 A.3d 1005, 1025 (Conn. 2011).

       At King’s trial, specifically during Detective Hedlund’s cross-examination,

defense counsel drew the court’s attention to Bowden, as well as a more recent

Massachusetts case, Commonwealth v. Silva-Santiago, 906 N.E.2d 299, 314

(Mass. 2009), holding modified by Commonwealth v. Moore, 109 N.E.3d 484

(Mass. 2018).    Silva-Santiago differentiated between (1) a Bowden defense,

alleging inadequate police investigation, and (2) a third-party culprit defense,

where the accused elicits evidence that tends to show that another person

committed the crime. Id. Although distinct, the two defenses may overlap. Silva-

Santiago held that information about a third-party culprit—whose involvement

police never investigated despite receiving tips—may be admissible under a

Bowden defense. Id. at 315. In that situation, the evidence is not offered to prove

the truth of the matter asserted (that is the third-party’s guilt), but to show that

tipsters provided information to police, who failed to reasonably act on it. Id.

       By contrast, if a defendant offers third-party culprit evidence for the truth of

the matter asserted—that someone else is the true culprit—hearsay rules
                                           11

apply.10 Id. Under Massachusetts law, a judge may admit the hearsay if the

defendant can show the evidence is otherwise relevant; it will not tend to prejudice

or confuse the jury; and there are other “substantial connecting links” to the

crime. Commonwealth v. O’Brien, 736 N.E.2d 841, 851–52 (Mass. 2000).11

       Defense counsel cited these Massachusetts cases after the following

exchange with Hedlund about information he received from Jeremy Mack.

               Q. . . . One of the things you told him is “There’s a lot of rumors
       and speculation going on out in the streets, which we don’t really
       need any more of?” A. That’s true.
               Q. And Jeremy acknowledged that there was a lot of, quote,
       bullshit going on?

       The State objected on hearsay grounds. Defense counsel responded that

Bowden and Silva-Santiago established that “a legitimate defense to pursue is that

the State did not conduct a fair investigation, and that in bringing forth that defense,

the rules of hearsay need to be relaxed because you need to examine what the

officers knew and what they ignored.” Counsel argued that to prove Clark’s motive

the defense needed to elicit testimony that Hedlund heard from Mack that “this

case is about Johnny Young, that this is retaliation for Johnny—for the deceased

snitching on Johnny Young and that Cletio Clark was involved in the hit in

retaliation for them snitching on Johnny Young.” In response, the prosecutor

contended that testimony would be “double hearsay,” and the Massachusetts



10 Hearsay refers to “a statement that a ‘declarant does not make while testifying
at the current trial’ and which ‘[a] party offers into evidence to prove the truth of the
matter asserted in the statement.’” State v. Dessinger, 958 N.W.2d 590, 599 (Iowa
2021) (alteration in original) (quoting Iowa R. Evid. 5.801(c)).
11 In Massachusetts, Bowden evidence is admissible if its probative value is not

substantially outweighed by the danger of unfair prejudice. Moore, 109 N.E.3d at
497 n.9.
                                        12


cases did not change the Iowa Rules of Evidence. When the court asked if

Bowden had been adopted in Iowa, defense counsel acknowledged, “Not by

name.”    But counsel reasoned the State “opened the door” by claiming

investigators “tracked down every viable lead.” Counsel declared: “Hearsay or not,

that is admissible.”

       After reviewing Bowden and Silva-Santiago, the court sustained the State’s

hearsay objection. While noting the difference between procedure in Iowa and

Massachusetts, the court found insufficient evidence to determine whether the

proffered statement was “any more than a street rumor.” In managing the cross-

examination, the court allowed defense counsel to ask Hedlund whether Mack

“came in with a lead” and to “talk about [Hedlund] disparaging the lead.” But the

court prohibited inquiry into alternative suspects Clark and Young. Yet, as it

happened, defense counsel did ask Hedlund about Clark: “And you told this

witness that ‘Had we arrested Cletio Clark, I guarantee you we’d have fifty people

coming forward saying it wasn’t Cletio, it was Tanner’; right?”           Hedlund

acknowledged it sounded like something he would say.

       Later in his cross-examination, Hedlund confirmed he also heard from

Wilson. But much like the questions about Mack, the district court limited what

counsel could ask Hedlund about Wilson’s tip. Defense counsel asked Hedlund

how he reacted after speaking to Wilson about potential suspects:

              Q. . . . He directed you towards a third person who he thought
       had information about these people with motive? A. He told me he
       had heard something on the streets.
              Q. And you indicated that you would contact this third person?
       A. That I would contact the third person?
              Q. Yes. A. Yes.
                                         13


             Q. And although he wasn’t indicating to you that this person
      had information about Tanner King, you told him that you thought this
      person knows a lot and that he probably knows where Tanner got his
      gun and he might know where it went after the murders; right? A.
      Yes.
             Q. So just so we’re clear, he was telling you to talk to this third
      person about other potential suspects. And your response was “I’ll
      go talk to this person to see if he’s got information about Tanner”?
      A. Something similar to that, yes.

      The Bowden/Silva-Santiago issue reemerged when the defense called

Wilson to testify.   Outside the presence of the jury, the prosecutor posed

preliminary questions. She asked if Wilson had relayed information to Hedlund

that he had “heard on the streets.” He answered: “I did hear. It wasn’t in the

street. It was in my barbershop.” Wilson admitted he did not have “personal

knowledge” about the shootings.

      Defense counsel then made an offer of proof that Wilson told the detective

that he heard Clark killed the Rhodes brothers. Wilson described Clark’s motive:

            A few years ago, Marion and Johnny got into some trouble
      with cashing checks. And I guess Marion snitched. And when
      Johnny was locked up, he encountered Cletio. And during . . .
      Johnny and Cletio being locked up, the conversation came up about
      what Marion had did. And that—that’s what it was about.

Wilson also mentioned a regular customer who stopped frequenting the

barbershop “right after the killings.”   Wilson told Hedlund that customer was

“somebody that he needed to talk to.” Wilson said Hedlund agreed he should talk

to that person. But Hedlund told Wilson the purpose of that conversation would be

to ask what King did with the gun.

      In his limited testimony, Wilson told the jury he had worked as a barber in

Fort Dodge for thirteen years and also managed a music group that featured the
                                        14


Rhodes brothers. Wilson testified that he saw Marion Rhodes almost every day

and had never seen “Marion have any beef with Tanner.”

       After receiving the rulings restricting his proposed “word on the street”

evidence under Bowden and Silva-Santiago, the tide turned for King. The defense

called Mack to the stand. Predictably, the State asked the court to place the same

limits on the questioning of Mack as it did for Wilson’s examination. Unpredictably,

the court declined, explaining “it’s appropriate for [Mack] to testify about what he

has direct knowledge to concerning Johnny Young. And that would have to be

conveyed to him directly.” The court decided what Mack told Hedlund was “fair

game” because it went to the defense argument that the detective “didn’t look into

all of these avenues.”

       Freed by that ruling, the defense asked Mack about his communication with

Hedlund. Mack testified he told the detective about “bad blood” between Young

and the Rhodes brothers because “somebody had snitched on somebody.” Mack

explained that both Clark and Young belonged to the Vice Lords gang. Mack told

Hedlund that Dominic “was being told not to fuck with Johnny.” In other words,

Mack testified that he conveyed to the detective that Young ordered Clark to kill

the brothers. To be clear, Mack’s information did not implicate Clark alone. On

cross, Mack acknowledged telling Hedlund: “It’s not that Tanner King didn’t do

it.” Mack just heard that others were also involved.

       Because the court did allow King to pursue third-party culprit evidence

through Mack’s testimony, his complaint on appeal is a narrow one. He contends

the limits on Wilson’s testimony “hobbled” his Bowden defense. King ventures that
                                         15


Wilson, a respected local businessperson, would have had more credibility with

the jury than Mack because the jury heard Mack was in custody on an arson charge

at the time of trial. King emphasizes Wilson’s knowledge of the “word on the

street,” which was “flowing through his barber shop,” would have corroborated

Mack’s version of events. King argues that without Wilson’s testimony pointing to

Clark, defense counsel “couldn’t tie together the pieces with a credible thread.”

       Defense counsel clarified at oral argument that King was not pursuing a

third-party culprit defense, where the evidence would be offered for the truth of the

matter asserted. Rather, King proffered Wilson’s testimony to show Detective

Hedlund’s responsive conduct was not reasonable.              Under that Bowden

framework, King argues the testimony would fall outside the definition of hearsay.

       In addressing King’s claim, we decline his implied invitation to adopt a new

defense based on Massachusetts law. Instead, we see our role as applying Iowa

law to decide if he is entitled to a new trial because the court limited Wilson’s

testimony. Under Iowa law, King had a right to present evidence relevant to his

theory of defense. See State v. Nelson, 480 N.W.2d 900, 906 (Iowa Ct. App.

1991). Because King wished to offer evidence tending to incriminate another, he

had to confine his proof to “substantive facts,” which “create more than a mere

suspicion” that another person committed the crime. See State v. Farmer, 492

N.W.2d 239, 242 (Iowa Ct. App. 1992). King met that standard. So the district

court gave King a greenlight to present evidence pointing to Clark as the

shooter. For instance, King testified he saw Clark in the alley the night of the

shootings. And Mack testified to Clark’s motive for killing the Rhodes brothers.
                                         16


       Yet King contends his defense was incomplete without Wilson’s

corroboration of Mack’s testimony. That contention collides with our hearsay

rule. King insists he was not offering Wilson’s testimony for the truth of the matter

asserted—that Clark was the killer—but to show its impact on Hedlund’s

investigation. True, when the proponent uses an out-of-court statement to prove

something other than the truth of the matter asserted, such as responsive conduct,

the court may admit the statement as nonhearsay. Dessinger, 958 N.W.2d at

603. But we must decide whether the statement is indeed relevant to the asserted

purpose, or whether the statement seeks to put inadmissible evidence before the

jury. Id.

       After close examination, we find King offered the testimony for the truth of

the matter asserted. Despite exploring Hedlund’s confirmation bias, King’s true

purpose for offering Wilson’s word-in-the-barbershop evidence was not to show

how Hedlund responded. King did not seek Wilson’s expanded testimony to show

police received a lead about Clark and failed to follow it. Indeed, both Agent Fiedler

and Detective Hedlund testified Clark was an early focus of their investigation. Law

enforcement spoke with Clark several times, even transporting him from out of

county. Rather, King aimed to expose the jury to more local gossip supporting his

alternative-suspect theory. The content of the rumors—including Clark’s alleged

motive—carried relevance only if King was offering Wilson’s second-hand

information for the truth of the matter asserted—that Clark was the killer. King’s

“real purpose” was to show investigators made the wrong choice between two
                                          17


suspects. Because the rumors Wilson heard were offered for their truth, they were

inadmissible hearsay.

       King’s emphasis on Wilson’s credibility underscores the point that King was

interested in Wilson’s testimony for the truth of the matter asserted. King does not

argue Wilson’s credibility matters because it would have constituted a more

plausible or reliable tip to further Hedlund’s investigation. Instead, King focuses

on barber Wilson’s credibility before the jury. Because no question existed that

both Mack and Wilson relayed those rumors to Hedlund, the conduit’s credibility is

important only if the content of those rumors is at issue. Because King sought

Wilson’s testimony for its truth, the court properly excluded it.

       Finally, even if the district court wrongly limited Wilson’s testimony, any error

was harmless. See State v. Juste, 939 N.W.2d 664, 675 (Iowa Ct. App. 2019)

(examining record to see whether complaining party suffered miscarriage of justice

or party’s rights were injuriously affected by the error). King cannot show prejudice

because Mack testified to similar rumors suggesting Clark was involved. Hedlund

also testified that he received comparable tips from Mack and Wilson. Plus, the

State showed the investigation included Clark as a potential suspect before more

evidence pushed the needle toward King. Finally, the State presented strong

evidence of King’s guilt. That evidence included his shifting stories, the similarity

between the .40 caliber ammunition at his home and the casings in the alley, an

eyewitness who saw him fleeing the scene holding a gun, and several other

witnesses who noted King acting strangely and anticipating law enforcement

contact after the shootings.        Because the proffered evidence constituted
                                        18


inadmissible hearsay, King had no due process right to present it as part of his

defense. The district court did not err in excluding the evidence. So we affirm the

convictions.

      AFFIRMED.